DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The application has not been checked to the extent necessary to determine the presence of all possible typographical and grammatical errors. Applicant’s cooperation is requested in correcting any errors of which he/she may become aware in the application.
	The Information Disclosure Statements filed 05/18/2020 has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Fakharzadeh Jahromi (US 2013/0300624) in view of Inoue et al (US 2012/0194392).

Fakharzadeh Jahromi does not teach that the single-layer or multi-layer combination surface has a thickness that is equal or less than one percent of working wavelength of the antenna.  However, as evidenced by Inoue et al, this limitation is obvious and well-known.  Inoue et al teach an antenna device wherein a thickness of a layer of the antenna is less than one percent of the working wavelength of the antenna (See paragraph [0042]; t/lambda=1/300; i.e. thickness= 1 and lambda =300).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Inoue et al into the antenna system of Fakharzadeh Jahromi to realize an improved antenna having increased performance and reliability because that would 
Regarding claim 2, the combination of Fakharzadeh Jahromi and Inoue et al teaches (See figures 1-3 of Fakharzadeh Jahromi) a spatial feeding end-fire array antenna (See title), wherein the primary feed is a feed antenna of a parabolic antenna , or an array antenna (See Fakharzadeh Jahromi, paragraph [0039]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fakharzadeh Jahromi (US 2013/0300624) in view of Inoue et al (US 2012/0194392) and further in view of Urzhumov (US 10,928,614).
Regarding claim 3, the combination of Fakharzadeh Jahromi and Inoue et al teaches the essential features of the claimed invention, as set forth above, except for the primary feed being space waves.  However, as evidenced by Urzhumov (See claim 17), the use of space waves as feeds in antenna systems is well-known.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fakharzadeh Jahromi (US 2013/0300624) in view of Inoue et al (US 2012/0194392) and further in view of Ergene (US 6,320,553).
Regarding claim 6, the combination of Fakharzadeh Jahromi and Inoue et al teaches the essential features of the claimed invention, as set .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fakharzadeh Jahromi (US 2013/0300624) in view of Inoue et al (US 2012/0194392) and further in view of Jou et al (US 2016/0377892).
Regarding claim 7, the combination of Fakharzadeh Jahromi and Inoue et al teaches the essential features of the claimed invention, as set forth above, except for a plurality of phase modulation elements formed on the layer.  Jou et al teach a multiband QAM interface circuit, the circuit comprising a plurality of phase modulation elements formed on a layer (See abstract; See paragraph [0185]).  I would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jou et al into the combination of Fakharzadeh Jahromi and Inoue et al to realize an antenna system having improved performance and reliability because that would reduce inter-band interference (See paragraph [0165]).
12 is rejected under 35 U.S.C. 103 as being unpatentable over Fakharzadeh Jahromi (US 2013/0300624) in view of Inoue et al (US 2012/0194392) and further in view of Werner et al (US 2012/0280872).
Regarding claim 12, the combination of Fakharzadeh Jahromi and Inoue et al teaches the essential features of the claimed invention, as set forth above, except for the antenna gain increasing as a size of the antenna aperture of the antenna increases.  However, as evidenced by Werner et al, this limitation is obvious and well-known.  It is well-known that the gain of an antenna can be increased by increasing the size of the antenna aperture (See paragraph [0003]).
Allowable Subject Matter
Claims 4, 5 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.